           Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 1 of 44



     Gregory Spallas (SBN 129306)
 1   Kathleen J. Hall (SBN 320790)
     PHILLIPS SPALLAS & ANGSTADT LLP
 2   505 Sansome Street, 6th Floor
     San Francisco, CA 94111
 3   Tel: (415) 278-9400
     Fax: (415) 278-9411
 4
     Attorneys for Defendant
 5   WALMART, INC.
 6

 7                                UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
     SHARIFA HASANI , an individual,                     Fed Case No. TO BE ASSIGNED
10
                            Plaintiff,                   [Contra Costa County Superior Court
11
                                                         Case No:C19-01229]
              vs.
12                                                       DEFENDANT WALMART, INC.’S
     WALMART, INC., a corporation, and                   PETITION FOR REMOVAL TO
13   DOES 1 through 25,                                  FEDERAL COURT UNDER 28 U.S.C.
                                                         §1441(b) [DIVERSITY]
14                          Defendants.

15                                                       JURY TRIAL DEMANDED
16

17
     TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF:
18
              PLEASE TAKE NOTICE THAT Defendant WALMART, INC. (hereinafter “Walmart”
19
     or “Defendant”) removes to this United States District Court the state court action described
20
     below.
21            1.    On or about June 24, 2019 Plaintiff SHARIFA HASANI filed a Complaint for
22   Damages in the Superior Court of the State of California in and for the County of Contra Costa
23   entitled Sharifa Hasani v. Walmart, Inc., and Does 1-25, case no. C19-01229. A true and correct
24   copy of the Complaint is attached hereto as Exhibit A.
25            2.    Plaintiff served Defendant with a copy of said Complaint and Summons on July 5,

26   2019, through Walmart’s registered agent. A true and correct copy of the Summons is attached

27   hereto as Exhibit B.

28
                                                     1
        DEFENDANT WALMART, INC.’S PETITION FOR REMOVAL TO FEDERAL COURT UNDER 28 U.S.C.
                                      §1441(B) [DIVERSITY]
            Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 2 of 44



 1          3.      Defendant filed an Answer to Plaintiff’s Complaint on August 5, 2019. A true and

 2   correct copy of Defendant’s Answer is attached hereto as Exhibit C.

 3          4.      This action is a civil action of which this Court now has original jurisdiction

 4   pursuant to 28 U.S.C. § 1332 and is one which may be removed to this Court by Defendant
     pursuant to the provisions of 28 U.S.C. § 1441(b) in that it is a civil action between citizens of
 5
     different states and that the matter in controversy will exceed the sum of $75,000, exclusive of
 6
     interest and costs.
 7
            5.      Defendant is informed and believes that Plaintiff, according to the Complaint, is a
 8
     citizen of the State of California. Defendant was, at the time of the filing of this action, and still
 9
     is, a corporation incorporated under the laws of the State of Delaware and has its principal place
10
     of business in the State of Arkansas. This is the only Defendant that has been named in and served
11
     with the Summons and Complaint in this action. In addition to Defendant Walmart, Plaintiff sued
12
     “Doe” defendants in this matter, but Walmart is informed and thereupon believes Plaintiff has not
13
     identified or served any of any of these fictitious defendants. Pursuant to 28 U.S.C. § 1441(a), the
14
     citizenship of “Doe” defendants shall be disregarded for purposes of removal. Thus, there is
15   complete diversity among the parties.
16          6.      The Complaint is unclear as to the amount of damages sought by Plaintiff. The
17   amount in controversy is determined by the compensatory damages (including general and special
18   damages), punitive damages, and attorney fees. (Meisel v. Allstate Indem. Co., 357 F. Supp. 2d
19   1222, 1225 (E.D. Cal. 2005).)     Defendant must prove the existence of the jurisdictional amount

20   by a preponderance of the evidence. (Sanchez v. Monumental Life Ins. Co., 95 F.3d 856, 860 (9th

21   Cir. 1996.) In her Complaint, Plaintiff seeks the following relief, inter alia, for Defendant’s

22   purported discriminatory and retaliatory acts in violation of California’s Fair Employment and

23   Housing Act (FEHA) and the California Family Rights Act: compensatory damages, special
     damages, general damages, and attorney fees and costs. Plaintiff also seeks punitive and/or
24
     exemplary damages. Because the Complaint was silent as to the damages amount, Walmart was
25
     uncertain at the time it filed its Answer to Plaintiff’s Complaint as to the actual amount in
26
     controversy.
27

28
                                                        2
        DEFENDANT WALMART, INC.’S PETITION FOR REMOVAL TO FEDERAL COURT UNDER 28 U.S.C.
                                      §1441(B) [DIVERSITY]
           Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 3 of 44



 1          7.      However, Plaintiff’s settlement demand evidences her belief that her claims are

 2   valued more than $75,000. Settlement demands may be the exclusive piece of evidence to

 3   establish the amount in controversy, so long as they reflect a reasonable estimate of the Plaintiff’s

 4   claims. (Cohn v. Pet-smart, Inc., 281 F.3d 837, 840 (9th Cir. 2002).)
            8.      On January 21, 2020, Plaintiff’s counsel sent an email demanding $102,000 to
 5
     settle all of Plaintiff’s claim. When viewed in light of Plaintiff’s causes of action for disability
 6
     discrimination, failure to accommodate her disability, failure to engage in the interactive process,
 7
     retaliation, claims for compensatory and punitive damages, demand for attorney’s fees and
 8
     settlement demands, the amount in controversy exceeds $75,000. Attached hereto is a true and
 9
     correct redacted copy of the email as EXHIBIT D.
10
            9.      Defendant Walmart herein requests a trial by jury pursuant to Rule 38 of the
11
     Federal Rules of Civil Procedure.
12
            WHEREFORE, Defendant Walmart, Inc. now removes the above-entitled action to the
13
     United States District Court for the Northern District of California pursuant to 28 U.S.C. §
14
     1441(b).
15

16
                                                   Respectfully Submitted,
17
     Date: January 29, 2020                        PHILLIPS, SPALLAS & ANGSTADT LLP
18

19
                                                   By: /s/ Gregory L. Spallas__________
20
                                                      Gregory L. Spallas
21                                                    Kathleen J. Hall
                                                      Attorneys for Defendant
22                                                    WALMART, INC.

23

24

25

26

27

28
                                                       3
        DEFENDANT WALMART, INC.’S PETITION FOR REMOVAL TO FEDERAL COURT UNDER 28 U.S.C.
                                      §1441(B) [DIVERSITY]
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 4 of 44




       EXHIBIT A
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 5 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 6 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 7 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 8 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 9 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 10 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 11 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 12 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 13 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 14 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 15 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 16 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 17 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 18 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 19 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 20 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 21 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 22 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 23 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 24 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 25 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 26 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 27 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 28 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 29 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 30 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 31 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 32 of 44




        EXHIBIT B
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 33 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 34 of 44




        EXHIBIT C
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 35 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 36 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 37 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 38 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 39 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 40 of 44
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 41 of 44




        EXHIBIT D
           Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 42 of 44


From:             Bruce Weisenberg
To:               Katie Hall
Cc:               Greg Spallas
Subject:          Hasani v. Walmart - E-Discovery PO and settlement offer
Date:             Tuesday, January 21, 2020 9:12:09 AM
Attachments:      image001.png
                  Hasani_Sharifa_Protective Order.100419 bw sig.pdf


Privileged and confidential settlement communication

Katie and Greg,




                                                                                      I have
discussed settlement with my client. It appears from discovery and the depo that she has lost
approximately $20,000 in lost income, using 2x LOE for emotional distress damages, and including
attorney fees and costs to date, she’d be made whole with a settlement of $102,000 which I have
authority to offer at this time.

Bruce
From: Katie Hall [mailto:khall@psalaw.net]
Sent: Thursday, January 16, 2020 8:38 AM
To: Bruce Weisenberg <bruce@weisenberg.legal>
Subject: Hasani v. Walmart - E-Discovery




   -
                 Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 43 of 44




Thank you,

Katie Hall
Associate Attorney


 San Francisco | Las Vegas | Los Angeles | Napa Valley


505 Sansome Street, 6th Floor
San Francisco, CA 94111

t 415-278-9400
f 415-278-9411
khall@psalaw.net
vizCard
www.psalaw.net
This communication may contain confidential and privileged
material for the sole use of the intended recipient. Receipt by
anyone else does not constitute a loss of the confidential or
privileged nature of the communication. Any review by or
disclosure to another is prohibited. If you received this
communication in error, please delete all copies and notify me.
Case 3:20-cv-00677 Document 1 Filed 01/30/20 Page 44 of 44
